Title: From John Adams to Timothy Pickering, 24 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 24th 1799

My reverend neigbor and worthy friend Mr. Weld of Braintree has written me a note which I enclose. As Mr. Weld is so good a man and so sound a citizen, tho not very opulent I wish him all the advantages of his invention and pray you to send a patent to me to be signed if you have no special objection against it. To Mr. Welds letter is added a recommendation of Mr. Seth Noble to be a chaplain. This I pray you to give to Mr. McHenry.
I am Sir &c
